Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 16, 2018

                                     No. 04-17-00280-CR

                                Ex Parte Miguel MARTINEZ,
                                          Appellant

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR4203
                        Honorable W.C. Kirkendall, Judge Presiding


                                        ORDER

       This court’s opinion issued on July 31, 2018. Accordingly any motion for rehearing or
motion for en banc reconsideration was due August 15, 2018. Appellant has filed a motion for
extension of time, asking for an additional twenty days in which to file a motion for en banc
reconsideration. After review, we GRANT appellant’s motion and ORDER that any motion for
en banc reconsideration be filed in this court on or before September 4, 2018.

     We order the clerk of this court to serve a copy of this order on all counsel.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court